Citation Nr: 0320163	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  98-19 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for hypertension, 
claimed as chest pain.



ATTORNEY FOR THE BOARD

J. L. Tiedeman







REMAND

The veteran served on active duty from April 1990 to April 
1993 and from January 1995 to October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

The case was previously before the Board in October 2002, 
when it was concluded that further evidentiary development 
was required.  At that time, the Board requested copies of 
the veteran's service medical records for the period from 
April 1990 to April 1993, in addition to recent VA treatment 
records.  These records have been received.

Accordingly, this matter is REMANDED to the RO for the 
following:

The RO should re-adjudicate the 
veteran's claims in light of the 
evidence added to the record since 
the last Statement of the Case 
(SOC).  If any benefit sought on 
appeal remains denied, the appellant 
should be furnished a Supplemental 
Statement of the Case (SSOC) and be 
given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



